Citation Nr: 0205966	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-04 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of bilateral 
bunionectomies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1994 until 
January 1997.  Her Form DD-214 also indicates an additional 
five months of prior active service.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
June 1997 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan, 
which denied the benefit sought on appeal.

This matter was previously before the Board in August 1999.  
At that time, a remand was issued to accomplish further 
development.  The RO has now returned the claims file to the 
Board for further appellate review.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Competent medical evidence of record reveals that the 
veteran's bilateral bunion disorder preexisted service and 
was not aggravated by service.  


CONCLUSION OF LAW

The veteran's bilateral bunion disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the record reveals that the veteran's claim of 
service connection for bunions of the feet was first 
considered and denied by the RO in June 1997.  The veteran 
disagreed with that decision and initiated this appeal.  The 
matter came before the Board in August 1999.  At that time, a 
remand was issued to further develop the veteran's claim.  
Specifically, the RO was instructed to schedule the veteran 
for another VA examination.  The VA examiner was requested to 
note the nature and severity of any foot disorders detected.  
The VA examiner was further requested to render an opinion as 
to whether the veteran's bunion disorder was related to his 
hallux valgus, which was documented upon enlistment.  If such 
a relationship was found to exist, the examiner was to state 
whether the bunions pre-existed service, and, if so, whether 
the medical evidence indicated a chronic worsening or 
increase in the underlying severity of the disorder.  Per 
these instructions, the veteran was examined in November 
1999, and that report of examination, containing the 
requested medical opinions, has been associated with the 
claims file.

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in April 1998, and 
supplemental statements of the case issued in March 1999, 
April 2000, and April 2001.  The RO also made satisfactory 
efforts to ensure that all relevant evidence had been 
associated with the claims file.  Additionally, the Board 
observes that, per the Board remand instructions in August 
1999, the veteran was afforded a VA examination in November 
1999 in connection with her claim.  Moreover, the evidence 
associated with the claims file includes service medical 
records and VA outpatient treatment reports dated January 
1997 through January 1999.  Finally, a transcript of the 
veteran's October 1998 hearing before the RO is of record.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that the requirements under 
the VCAA (as pertains to this case) have been satisfied and 
that this case is ready for further appellate review on the 
merits.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining entitlement to service connection, it is 
important to note that a veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption 
can be rebutted by clear and unmistakable evidence that such 
a disability existed prior to service and was not aggravated 
by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


Factual background

Service medical records

The veteran's enlistment examination, conducted in November 
1992, revealed a finding of hallux valgus, moderate.  In 
February 1994, a treatment report reflected the presence of a 
bunion on the veteran's left foot.  It was noted that the 
bunion had been painful and tender for one month.  A June 
1994 treatment report reflected complaints of pain and 
discoloration in the veteran's left foot.  X-rays taken in 
June 1994 revealed hallux valgus.  A bunionectomy of the 
fifth toe, left foot, was performed in July 1995.  There was 
no sign of inflammation following surgery.  The veteran 
reported minor pain when she presented for removal of the 
sutures.  The veteran was instructed to use crutches and to 
elevate her left foot to alleviate swelling.  The service 
medical records continue to show complaints of left foot 
pain, as noted in a treatment report dated October 1995.  At 
that time, pain and numbness was reported with respect to her 
left big toe.  The veteran was diagnosed with left foot pain, 
status post bunionectomy.  Another report of treatment, also 
dated October 1995, noted left hallux swelling and calices 
above the surgery site, as well as calices below the hallux.  
Treatment reports in May 1996 and September 1996 reflected 
complaints of bilateral foot pain and limitation of motion.  
A bunionectomy was performed on the veteran's right foot in 
September 1996.  A post-surgical follow-up evaluation in 
October 1996 revealed no signs of inflammation or redness and 
showed only minimal edema.  A report dated later in October 
1996 revealed continued complaints of swelling as to the 
right foot.  The veteran's separation examination noted both 
bunionectomies.  

VA examinations

The veteran was examined by VA in March 1997.  At that time, 
she presented with complaints of periodic spasms in both feet 
since having bunionectomies performed in July 1995 (left 
foot) and September 1996 (right foot).  The pain lasted 2 to 
3 minutes, and did not arise at a particular time of day or 
in response to any particular movement or exertion.  The 
veteran also reported periodic pain and numbness in her right 
big toe since her surgery.  Upon physical examination, the 
veteran was not found to have any limitation of movement in 
any bones or joints.  There was no swelling, pain or 
crepitus.  Gait and stance were normal.  The veteran was able 
to walk tiptoe, tandem gait, and on the heel, and could squat 
and rise from the squatting position.  She was diagnosed with 
status post bunionectomy.  The examiner concluded that the 
veteran had no functional limitations orthopedically.

More recently, the veteran was examined by VA in November 
1999.  She complained of a throbbing pain in both feet over 
the bunion.  She also complained of occasional spasms in both 
feet.  The veteran reported that she was unable to wear high 
heel shoes, and stated that even flat shoes gave her 
difficulty.  She added that when she exercises her feet 
become sore and throbbing.  The veteran stated that she had 
had bunions prior to entering the military, and that even in 
high school she would trim the calluses on the inner side of 
the toe.  It was noted that upon enlistment, the veteran 
experienced no symptoms regarding her feet other than the 
deformity of the bunions.  As she wanted her feet to look 
pretty, she consulted a doctor and surgeries were performed 
on her feet in 1995 and 1996.  The examiner noted, however, 
that "the record revealed something different."  

Upon physical examination in November 1999, the veteran had 
normal heel-toe gait and her posture was good.  Both feet 
were plantigrade and her toes were straight.  There were 
surgical scars around the dorsum of both big toes.  There was 
no deformity and the veteran was able to tiptoe.  There was 
no tenderness around the big toe metatarsal phalangeal joints 
on either side; however, there was evidence of a callus on 
the medial side of both first metatarsal phalangeal joints.  
Active extension was possible on both sides, but passive 
motion on each side was noted to be somewhat limited.  The 
rest of the feet were normal, without any tenderness, 
swelling or stiffness.  An EMG test was undertaken, and it 
indicated normal motor and sensory conduction studies of both 
lower extremities.  The veteran was diagnosed with status 
post bunionectomy, right and left feet.  X-rays taken in 
conjunction with the examination revealed osteotomy of 
bilateral metatarsal heads, with metallic screws within.  No 
significant productive or erosive lesions of the rest of the 
joints were seen.  There was no bone destruction or 
periosteal reaction to suggest osteomyelitis.  The impression 
was that of no scintigraphic evidence of osteomyelitis.    

Following his examination of the veteran, the examiner noted 
that the severity of the veteran's condition was mild.  The 
examiner further commented that, after reviewing the 
veteran's medical file, it was his opinion that the veteran 
had hallux valgus prior to service, and that the hallux 
valgus and the bilateral bunions were synonymous.  Based on 
the medical history as presented by the veteran, the examiner 
stated that the decision to undergo bunionectomies was based 
on cosmetic considerations, and was not due to 
symptomatology.  The examiner did not find any worsening of 
the veteran's condition and noted that her symptoms were 
vague and that there were no significant objective findings.        

VA outpatient treatment reports

While the veteran was treated on an outpatient basis at the 
VA Medical Center in Detroit, Michigan, from January 1997 
through January 1999, these records do not reflect treatment 
for the veteran's bilateral bunion condition.  

Hearing Transcript

The veteran testified at a hearing before the RO in October 
1998.  The veteran stated she suffered from cramping of the 
feet, and that this has bothered her since the time of her 
bunionectomies performed during service.  She stated that 
upon entering service, it was not painful for her to wear 
high heel shoes.  The veteran stated that she elected to have 
a bunionectomy so that her feet would look prettier.  She 
testified that the only problem with her feet at that time 
was their cosmetic appearance.  The veteran then stated that 
following the bunionectomy her feet did not feel the same.  
Specifically, with regard to the left foot, the veteran 
stated she suffered inflammation and spasms, as well as 
numbness in the big toe.  She stated that her left big toe 
was void of sensation.  The veteran stated that in the right 
foot she experienced spasms, but no numbness.  She further 
noted that she was no longer able to dance.  The veteran 
testified that, when the spasms occur, she could not remain 
on her feet.  The spasms were said to occur in between the 
big toe and the first three toes of both feet.  When asked if 
she had to wear special shoes following her bunionectomies, 
the veteran replied in the affirmative, stating that she wore 
soft shoes.  She further commented that she had to wear boots 
even though her foot was not yet healed properly.  The 
veteran reported that she did marching in such boots, and 
that she believed that this activity aggravated her feet.           

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows a current 
diagnosis of status post bunionectomy, both feet, there is no 
doubt of the existence of a current disability.  Moreover, 
the service medical records clearly reflect in-service 
treatment relating to the veteran's bilateral bunions.  
However, as will be discussed below, the evidence of record 
demonstrates that the veteran's bunion disorders preexisted 
service and were not aggravated during active service.  
Therefore, the second element of service connection outlined 
above has not been established.

As noted earlier, a veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Here, the 
veteran's enlistment examination noted the existence of 
hallux valgus.  Moreover, when asked to comment as to whether 
this hallux valgus was related to the veteran's bunion 
problems, the VA examiner in November 1999 clearly stated 
that in his opinion the two conditions were synonymous.  
There is no other competent medical evidence of record to 
contradict that opinion.  Thus, it can be concluded that the 
veteran's present disability, diagnosed as status post 
bunionectomy, right and left feet, preexisted service.    

The fact that the veteran's bunion disorder preexisted 
service does not in itself preclude entitlement to service 
connection.  Indeed, where evidence demonstrating an 
aggravation of the disorder is shown, the claim would be 
successful.  Again, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, the service medical records reveal treatment 
for bunions during active duty, beginning in February 1994.  
Further complaints and follow-up treatment for a bunion, left 
foot, were noted and a bunionectomy was undertaken in July 
1995.  Following this procedure, further complaints of foot 
pain were made as to both feet, and in September 1996 another 
bunionectomy was performed.  This second procedure involved 
the veteran's right foot.  A post-surgical follow-up 
evaluation in October 1996 revealed no signs of inflammation 
or redness and showed only minimal edema.  Following service, 
there is no record of treatment regarding the veteran's 
bilateral bunionectomies.  When examined by VA in March 1997 
and November 1999, the veteran voiced complaints of continued 
pain, spasms and numbness in her feet.  Objective examination 
revealed the veteran's bunion condition to be mild, causing 
some limitation of passive motion.  The rest of the feet were 
normal, without any tenderness, swelling or stiffness, and 
without further functional impairment.  At both examinations, 
the veteran's gait and stance were normal.

The critical question for analysis, then, is whether the 
medical treatment and objective findings pertaining to the 
veteran's bilateral bunionectomies constitute evidence of an 
in-service aggravation of a preexisting condition.  In the 
November 1999 report of VA examination, the VA examiner 
stated his opinion that the veteran's bunion disorder was not 
aggravated by active service.  This opinion was rendered 
following a review of the veteran's entire medical file, and 
remains uncontradicted by any other evidence of record.  For 
these reasons, the Board finds the VA examiner's opinion to 
be very persuasive.  

In reliance upon the November 1999 opinion of the VA 
examiner, rendered after a comprehensive physical examination 
of the veteran and subsequent to a review of the entire 
claims file, the Board finds that the veteran's preexisting 
bunion condition was not aggravated by active service.  As 
such, an essential element in establishing a claim of service 
connection has not been satisfied and therefore the veteran's 
claim must fail.  

In sum, the evidence shows that the veteran's preexisting 
bilateral bunion disorder, currently diagnosed as residuals 
of bilateral bunionectomies, was not aggravated during active 
duty.  In reaching this decision, the Board observes that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the claimant when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of bilateral bunionectomies 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

